Citation Nr: 0506836	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for nephritis (claimed 
as kidney trouble).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO in 
Roanoke, Virginia, which denied service connection for 
nephritis, bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, and its implementing regulations, impose new duties 
on VA to provide notice and assist claimants with the 
development of their claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the nephritis claims, the service medical 
records contain no findings referable to this disability.  
The veteran has reported, however, that he experienced 
hematuria and lower back pain during service.  An 
acquaintance has recalled that the veteran wrote to her 
during service, and that in one letter he reported blood in 
his urine.  The veteran has reported that the symptoms he had 
in service never went away, and culminated in the diagnosis 
of nephritis.  

Given the competent medical evidence of current nephritis, 
the reports of symptoms in service, and of a continuity of 
symptomatology; the Board finds that the nephritis claim 
meets the criteria for obtaining a VA examination.  Such an 
examination is needed to obtain a competent opinion as to 
whether the veteran has a current kidney disorder that began 
in service.

The veteran contends that he has bilateral hearing loss and 
tinnitus due to service.  His service medical records show 
complaints of trouble hearing with the left ear after 
qualification with a 45 caliber pistol.  At discharge in July 
1968, the veteran indicated a history of ear trouble, running 
ears and hearing loss.  The examiner at the time, noted 
treatment for ear difficulties.  Audiograms did not show 
hearing loss as a disability for VA purposes.  38 C.F.R. 
§ 3.385 (2004).

Post-service records include a June 2000 VA audiology consult 
which included a statement from a VA audiologist which 
indicated that the veteran had sensorineural hearing loss.  
At that time the veteran reported that the hearing loss began 
with exposure to noise from the firing of a 45 caliber 
handgun during service.  The VA audiologist opined that the 
sensorineural hearing loss "appeared supportive of case 
hx/pt complaint."
 
Unfortunately, the veteran has yet to be given a VA 
examination to determine the etiology of any hearing loss or 
tinnitus, to include whether any loss is related to service.  
An examination is needed to determine whether the veteran has 
current hearing loss or tinnitus as the result of a disease 
or injury in service.

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran with a nephrology 
examination in order to determine the 
etiology of any current kidney disease, 
including nephritis.  The claims folder 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate tests or 
studies should be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current kidney disease had its onset in 
service, or is otherwise the result of 
disease or injury in service.

2.  Provide the veteran with an audiology 
examination in order to determine the 
etiology of any current hearing loss or 
tinnitus.  The claims folder must be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should consider the June 2000 finding of 
the VA audiologist, as well as the 
significance of the in-service finding of 
left ear difficulties.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has current tinnitus or hearing 
loss that began in service, or otherwise 
as a result of disease or injury in 
service.  A rationale must be offered for 
any opinion provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




